Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8-9, 11-12, 15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al., US PGPUB 2014/0313847 hereinafter referenced as Jeong in view of Tu et al., US PGPUB 2014/0015549 hereinafter referenced as Tu.


As to claim 1, Jeong discloses a sensor driver comprising: clock synchronization circuitry (clock synchronization , circuit 100, fig. 1) configured to: receive an external clock signal from a source external to the sensor driver; and synchronize an internal clock signal of the sensor driver with the external clock signal ([0135] The clock synchronization circuit 100 may transmit an internal clock signal ICLK that is synchronized with the external clock signal ECLK to output drivers OD1 and OD2. Accordingly, the first output driver OD1 may transmit a data signal DATA to a first pad DQ in response to the internal clock signal ICLK); a 
blocking pulse generator configured to generate a first blocking pulse having at least one of a rising edge and a falling edge associated with the synchronized internal clock signal ([0124] When the data strobe signal DQS is synchronized with the external clock signal ECLK by the clock synchronization circuit 100, the data DQ may be output or received at a rising edge or a falling edge of the data strobe signal DQS).
Jeong does not specifically disclose a sensor module comprising sensing circuitry and configured to pause acquisition of a resulting signal from a sensor electrode based on the first blocking pulse.
However, in the same endeavor, Tu discloses a sensor module comprising sensing circuitry and configured to pause acquisition of a resulting signal from a sensor electrode based on the first blocking pulse ([0076] based on the design mentioned above, the touch module having a dynamic capacitance matching mechanism of the present invention can therefore dynamically configure an effective area for a touch sensing electrode, a corresponding capacitance value of a transferred-charge-storing capacitor, a corresponding voltage value of a variable voltage source, and a corresponding voltage value of a variable reference voltage to improve sensing efficiency, avoid wasting power, prevent touch detection errors, and increase noise immunity of the touch module to overcome an interference on the touch module caused by a display signal).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Jeong to further include Tu’s noise control method in order to activate desired function accurately.

As to claim 9, Jeong discloses a method for capacitive sensing, the method comprising: synchronizing an internal clock signal of a sensor driver with an external clock signal provided by a source external to the sensor driver ([0135] The clock synchronization circuit 100 may transmit an internal clock signal ICLK that is synchronized with the external clock signal ECLK to output drivers OD1 and OD2. Accordingly, the first output driver OD1 may transmit a data signal DATA to a first pad DQ in response to the internal clock signal ICLK), 
wherein synchronizing the internal clock signal with the external clock signal comprises: generating a blocking pulse having at least one of a rising edge and a falling edge associated with the synchronized internal clock signal ([0124] When the data strobe signal DQS is synchronized with the external clock signal ECLK by the clock synchronization circuit 100, the data DQ may be output or received at a rising edge or a falling edge of the data strobe signal DQS).

However, in the same endeavor, Tu discloses pausing acquisition of a resulting signal from a sensor electrode with receiver circuitry based on the blocking pulse ([0076] based on the design mentioned above, the touch module having a dynamic capacitance matching mechanism of the present invention can therefore dynamically configure an effective area for a touch sensing electrode, a corresponding capacitance value of a transferred-charge-storing capacitor, a corresponding voltage value of a variable voltage source, and a corresponding voltage value of a variable reference voltage to improve sensing efficiency, avoid wasting power, prevent touch detection errors, and increase noise immunity of the touch module to overcome an interference on the touch module caused by a display signal).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Jeong to further include Tu’s noise control method in order to activate desired function accurately.

As to claim 15, Jeong discloses an input device comprising: a plurality of sensor electrodes; and a processing system coupled to the plurality of sensor electrodes (e.g. CPU 3100, fig. 18), the processing system comprising: 
a sensor driver having an internal clock signal and configured to: receive an external clock signal from a source external to the sensor driver ([0135] The clock synchronization circuit 100 may transmit an internal clock signal ICLK that is synchronized with the external clock signal ECLK to output drivers OD1 and OD2. Accordingly, the first output driver OD1 may transmit a data signal DATA to a first pad DQ in response to the internal clock signal ICLK); 
synchronize the internal clock signal with the external clock signal; generate a blocking pulse having at least one of a rising edge and a falling edge associated with the synchronized internal clock signal ([0124] When the data strobe signal DQS is synchronized with the external clock signal ECLK by the clock synchronization circuit 100, the data DQ may be output or received at a rising edge or a falling edge of the data strobe signal DQS); and 
Jeong does not specifically disclose paus acquisition of a resulting signal from a sensor electrodes based on the blocking pulse.
However, in the same endeavor, Tu discloses paus acquisition of a resulting signal from a sensor electrodes based on the blocking pulse ([0076] based on the design mentioned above, the touch module having a dynamic capacitance matching mechanism of the present invention can therefore dynamically configure an effective area for a touch sensing electrode, a corresponding capacitance value of a transferred-charge-storing capacitor, a corresponding voltage value of a variable voltage source, and a corresponding voltage value of a variable reference voltage to improve sensing efficiency, avoid wasting power, prevent touch detection errors, and increase noise immunity of the touch module to overcome an interference on the touch module caused by a display signal).


As to claim 8, the combination of Jeong and Tu discloses the sensor driver of claim 1. The combination further disclose synchronizing the internal clock signal of the sensor driver with the external clock signal comprises adjusting a master clock signal of the sensor driver based on the external clock signal (Jeong, [0137] each of the master chips 2111 and the slave chips 2112 includes the clock synchronization circuit 100).

As to claim 11, the combination of Jeong and Tu disclose the method of claim 9. The combination further disclose the rising edge of the blocking pulse is aligned with or occurs before a rising edge of a pulse of the synchronized internal clock signal ([0124] When the data strobe signal DQS is synchronized with the external clock signal ECLK by the clock synchronization circuit 100, the data DQ may be output or received at a rising edge or a falling edge of the data strobe signal DQS).

As to claim 12, the combination of Jeong and Tu disclose the method of claim 11. The combination further disclose the falling edge of the blocking pulse is aligned with or occurs after a falling edge of the pulse of the synchronized internal clock signal ([0124] When the data strobe signal DQS is synchronized with the external clock signal ECLK by the clock synchronization circuit 100, the data DQ may be output or received at a rising edge or a falling edge of the data strobe signal DQS).

As to claim 17, the combination of Jeong and Tu disclose the input device of claim 15. The combination further disclose the rising edge of the blocking pulse is aligned with or occurs before a rising edge of a pulse of the synchronized internal clock signal ([0124] When the data strobe signal DQS is synchronized with the external clock signal ECLK by the clock synchronization circuit 100, the data DQ may be output or received at a rising edge or a falling edge of the data strobe signal DQS).

As to claim 18, the combination of Jeong and Tu disclose the input device of claim 17. The combination further disclose the falling edge of the blocking pulse is aligned with or occurs after a falling edge of the pulse of the synchronized internal clock signal ([0124] When the data strobe signal DQS is synchronized with the external clock signal ECLK by the clock synchronization circuit 100, the data DQ may be output or received at a rising edge or a falling edge of the data strobe signal DQS).

As to claim 20, the combination of Jeong and Tu disclose the input device of claim 15. The combination further disclose a display panel and wherein the processing system further comprises a display driver configured to update the display panel, wherein the external clock signal is a horizontal sync signal of the display driver (Jeong, [0057] for example, when the delay-locked disable signal Disable has a logic low level as shown in FIG. 4, the DLL updating operation may be continuously performed. When the delay-locked disable signal Disable is generated, that is, when the delay-locked disable signal Disable has a first logic level, the DLL updating operation may be finished).


Claims 2-5, 10 and 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong and Tu as applied to claims 1, 9 and 15 respectively above, and further in view of Hsu, US PGPUB 2021/0072785.

As to claim 2, the combination of Jeong and Tu does not specifically disclose the sensor driver of claim 1, wherein a width of the first blocking pulse is wider than a width of a first pulse of the synchronized internal clock signal.
However, in the same endeavor, Hsu discloses pulse width controlling method of the synchronization circuit in various ways ([0017] For example, when the pulse width of the signal PDKb is greater than the predetermined width, the clock control circuit 180 may control the signal DKb to guarantee the pulse width of the signal DKb to be greater than the minimum width. In another example, when the time point of the logic values of the signals CKE_I and CKE_S becoming different is close to an edge (e.g. a falling edge) of the signal CLK, the pulse width of the signal PDKb might be therefore less than the predetermined width, and the clock control circuit 180 may fix the signal DKb at “1”, i.e. disable the signal DKb toggling).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Jeong and Tu to further include Hsu’s pulse width control method in order to improve synchronization of the clock signals with intention of activating desired function accurately.

As to claim 3, the combination of Jeong, Hsu and Tu discloses the sensor driver of claim 2. The combination further disclose the rising edge of the first blocking pulse one of occurs before or is aligned with a rising edge of the first pulse of the synchronized internal clock signal, and wherein the falling edge of the first blocking pulse occurs after a falling edge of the first pulse of the synchronized internal clock signal (Hsu, [0043] In addition, the above embodiments provide falling edge-triggered synchronization circuits (i.e. the generated synchronous signal (s) are aligned with falling edges of the reference clock signal), but the present invention is not limited thereto).

As to claim 4, the combination of Jeong and Tu does not specifically disclose the sensor driver of claim 1, wherein a width of the first blocking pulse is larger than a width of a pulse of the external clock signal.
However, in the same endeavor, Hsu discloses pulse width controlling method of the synchronization circuit in various ways ([0017] For example, when the pulse width of the signal PDKb is greater than the predetermined width, the clock control circuit 180 may control the signal DKb to guarantee the pulse width of the signal DKb to be greater than the minimum width. In another example, when the time point of the logic values of the signals CKE_I and CKE_S becoming different is close to an edge (e.g. a falling edge) of the signal CLK, the pulse width of the signal PDKb might be therefore less than the predetermined width, and the clock control circuit 180 may fix the signal DKb at “1”, i.e. disable the signal DKb toggling).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Jeong and Tu to further include Hsu’s pulse width control method in order to improve synchronization of the clock signals with intention of activating desired function accurately.

As to claim 5, the combination of Jeong and Tu does not specifically disclose the sensor driver of claim 1, wherein the blocking pulse generator is further configured to generate a second blocking pulse, and wherein a width of the second blocking pulse is greater than or equal to a width of the first blocking pulse.
However, in the same endeavor, Hsu discloses pulse width controlling method of the synchronization circuit in various ways ([0017] For example, when the pulse width of the signal PDKb is greater than the predetermined width, the clock control circuit 180 may control the signal DKb to guarantee the pulse width of the signal DKb to be greater than the minimum width. In another example, when the time point of the logic values of the signals CKE_I and CKE_S becoming different is close to an edge (e.g. a falling edge) of the signal CLK, the pulse width of the signal PDKb might be therefore less than the predetermined width, and the clock control circuit 180 may fix the signal DKb at “1”, i.e. disable the signal DKb toggling).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Jeong and Tu to further include Hsu’s pulse width control method in order to improve synchronization of the clock signals with intention of activating desired function accurately.

As to claim 10, the combination of Jeong and Tu does not specifically disclose the method of claim 9, wherein a width of the blocking pulse is wider than a width of a pulse of the synchronized internal clock signal.
However, in the same endeavor, Hsu discloses pulse width controlling method of the synchronization circuit in various ways ([0017] For example, when the pulse width of the signal PDKb is greater than the predetermined width, the clock control circuit 180 may control the signal DKb to guarantee the pulse width of the signal DKb to be greater than the minimum width. In another example, when the time point of the logic values of the signals CKE_I and CKE_S becoming different is close to an edge (e.g. a falling edge) of the signal CLK, the pulse width of the signal PDKb might be therefore less than the predetermined width, and the clock control circuit 180 may fix the signal DKb at “1”, i.e. disable the signal DKb toggling).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Jeong and Tu to further include Hsu’s pulse width control method in 

As to claim 13, the combination of Jeong and Tu does not specifically disclose the method of claim 9, wherein a width of the first blocking pulse is larger than a width of a pulse of the external clock signal.
However, in the same endeavor, Hsu discloses pulse width controlling method of the synchronization circuit in various ways ([0017] For example, when the pulse width of the signal PDKb is greater than the predetermined width, the clock control circuit 180 may control the signal DKb to guarantee the pulse width of the signal DKb to be greater than the minimum width. In another example, when the time point of the logic values of the signals CKE_I and CKE_S becoming different is close to an edge (e.g. a falling edge) of the signal CLK, the pulse width of the signal PDKb might be therefore less than the predetermined width, and the clock control circuit 180 may fix the signal DKb at “1”, i.e. disable the signal DKb toggling).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Jeong and Tu to further include Hsu’s pulse width control method in order to improve synchronization of the clock signals with intention of activating desired function accurately.

As to claim 16, the combination of Jeong and Tu does not specifically disclose the input device of claim 15, wherein a width of the blocking pulse is wider than a width of a pulse of the synchronized internal clock signal.
However, in the same endeavor, Hsu discloses a width of the blocking pulse is wider than a width of a pulse of the synchronized internal clock signal ([0017] For example, when the pulse width of the signal PDKb is greater than the predetermined width, the clock control circuit 180 may control the signal DKb to guarantee the pulse width of the signal DKb to be greater than the minimum width. In another example, when the time point of the logic values of the signals CKE_I and CKE_S becoming different is close to an edge (e.g. a falling edge) of the signal CLK, the pulse width of the signal PDKb might be therefore less than the predetermined width, and the clock control circuit 180 may fix the signal DKb at “1”, i.e. disable the signal DKb toggling).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Jeong and Tu to further include Hsu’s pulse width control method in order to improve synchronization of the clock signals with intention of activating desired function accurately.


Claims 6-7, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong and Tu as applied to claims 1, 9 and 15 respectively above, and further in view of Jabbar et al., US Patent 6,985,548 hereinafter referenced as Jabbar.


As to claim 6, the combination of Jeong and Tu does not specifically disclose the sensor driver of claim 1, wherein the sensor module comprises: a mixer; and an analog-to-digital converter coupled to an output of the mixer, and wherein pausing the acquisition of the resulting signal comprises disconnecting the mixer from the analog-to-digital converter based on the rising edge of the first blocking pulse.
However, in the same endeavor, Jabbar disclose the sensor module comprises: a mixer; and an analog-to-digital converter coupled to an output of the mixer, and wherein pausing the acquisition of the resulting signal comprises disconnecting the mixer from the analog-to-digital converter based on the rising edge of the first blocking pulse (Loop filter 258 receives the phase error signal 259 at its input and controls the dynamic response of the timing recovery PLL 250 by creating timing recovery PLL output signal 285 in response to the phase error signal 258. In this manner, the timing recovery PLL 250 adjusts the ADC's 230 clock to synchronize the sampling of the downstream signal. In successful timing recovery, the local oscillator becomes synchronized with the downstream pilot tone, since the former is synchronized to the ADC sampling clock by design, resulting in an average zero mixer output; col. 10, lines 12-21).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Jeong and Tu to further include Jabbar’s clock control method in order to improve synchronization of the clock signals with intention of activating desired function accurately.

As to claim 7, the combination of Jeong and Tu does not specifically disclose the sensor driver of claim 1, wherein the sensor module comprises: a mixer having a mixing signal, and wherein pausing the acquisition of the resulting signal comprises one of: multiplying the mixing signal with the first blocking pulse; and phase delaying the mixing signal with the first blocking pulse.
However, in the same endeavor, Jabbar disclose the sensor module comprises: a mixer having a mixing signal, and wherein pausing the acquisition of the resulting signal comprises one of: multiplying the mixing signal with the first blocking pulse; and phase delaying the mixing signal with the first blocking pulse (Loop filter 258 receives the phase error signal 259 at its input and controls the dynamic response of the timing recovery PLL 250 by creating timing recovery PLL output signal 285 in response to the phase error signal 258. In this manner, the timing recovery PLL 250 adjusts the ADC's 230 clock to synchronize the sampling of the downstream signal. In successful timing recovery, the local oscillator becomes synchronized with the downstream pilot tone, since the former is synchronized to the ADC sampling clock by design, resulting in an average zero mixer output; col. 10, lines 12-21).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Jeong and Tu to further include Jabbar’s clock control method in order to improve synchronization of the clock signals with intention of activating desired function accurately.

As to claim 14, the combination of Jeong and Tu does not specifically disclose the method of claim 9, wherein pausing the acquisition of the resulting signal comprises one of: disconnecting mixer circuitry of the sensor driver from an analog-to-digital converter of the sensor driver based on the rising edge of the blocking pulse; multiplying a mixing signal of the mixer circuitry with the blocking pulse; and phase delaying the mixing signal with the blocking pulse.
However, in the same endeavor, Jabbar disclose pausing the acquisition of the resulting signal comprises one of: disconnecting mixer circuitry of the sensor driver from an analog-to-digital converter of the sensor driver based on the rising edge of the blocking pulse; multiplying a mixing signal of the mixer circuitry with the blocking pulse; and phase delaying the mixing signal with the blocking pulse (Loop filter 258 receives the phase error signal 259 at its input and controls the dynamic response of the timing recovery PLL 250 by creating timing recovery PLL output signal 285 in response to the phase error signal 258. In this manner, the timing recovery PLL 250 adjusts the ADC's 230 clock to synchronize the sampling of the downstream signal. In successful timing recovery, the local oscillator becomes synchronized with the downstream pilot tone, since the former is synchronized to the ADC sampling clock by design, resulting in an average zero mixer output; col. 10, lines 12-21).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Jeong and Tu to further include Jabbar’s clock control method in order to improve synchronization of the clock signals with intention of activating desired function accurately.

As to claim 19, the combination of Jeong and Tu does not specifically disclose the input device of claim 15, wherein pausing the acquisition of the resulting signal comprises one of: disconnecting mixer circuitry of the sensor driver from an analog-to-digital converter of the sensor driver based on the rising edge of the blocking pulse; multiplying a mixing signal of the mixer circuitry with the blocking pulse; and phase delaying the mixing signal with the blocking pulse.
However, in the same endeavor, Jabbar disclose pausing the acquisition of the resulting signal comprises one of: disconnecting mixer circuitry of the sensor driver from an analog-to-digital converter of the sensor driver based on the rising edge of the blocking pulse; multiplying a mixing signal of the mixer circuitry with the blocking pulse; and phase delaying the mixing signal with the blocking pulse (Loop filter 258 receives the phase error signal 259 at its input and controls the dynamic response of the timing recovery PLL 250 by creating timing recovery PLL output signal 285 in response to the phase error signal 258. In this manner, the timing recovery PLL 250 adjusts the ADC's 230 clock to synchronize the sampling of the downstream signal. In successful timing recovery, the local oscillator becomes synchronized with the downstream pilot tone, since the former is synchronized to the ADC sampling clock by design, resulting in an average zero mixer output; col. 10, lines 12-21).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Jeong and Tu to further include Jabbar’s clock control method in order .

Response to Arguments
Applicant's arguments filed on 11/09/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 7 of REMARKS that “The Office action does not identify any component of Jeong that purportedly corresponds to the claimed sensor driver. Nor can such a component be identified in Jeong because Jeong has nothing to do with a sensor. Instead, Jeong is directed to a memory device. In the absence of a sensor driver, Jeong cannot reasonably be read to disclose any of the foregoing features and does not even constitute analogous art. See, e.g., MPEP 2141.01 (a)”.
Applicant also argues on page 9 of REMARKS that “The Office action does not identify any component of Jeong that purportedly corresponds to the claimed sensor driver. Nor can such a component be identified in Jeong because Jeong has nothing to do with a sensor. Instead, Jeong is directed to a memory device. In the absence of a sensor driver, Jeong cannot reasonably be read to disclose any of the foregoing features and does not even constitute analogous art. See, e.g., MPEP 2141.01 (a)”.
In accordance with MPEP, “USPTO personnel to give claims their broadest reasonable interpretation in light of the supporting disclosure.
For instant case, applicant’s argument is correct that Jeong does not specifically disclose a sensor module in the clock synchronization circuit. However, Tu discloses a touch module comprises a control unit 440 which is used to dynamically configure the .


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        11/30/2021